Citation Nr: 0327534	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  01-10 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for low back pain 
syndrome, with degenerative joint disease, currently 
evaluated as 40 percent disabling.

2.  Entitlement to service connection for emphysema.

3.  Entitlement to service connection for arteriosclerotic 
heart disease.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of the 
cervical spine.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for numbness of the 
lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.

The veteran requested a VA Travel Board hearing in his 
November 2001 Substantive Appeal, but he withdrew that 
request in a December 2001 submission.  38 C.F.R. § 20.704(e) 
(2002).

In the November 2001 Statement of the Case, the RO 
characterized the latter two issues on appeal as entitlement 
to service connection for arthritis of the cervical spine and 
numbness of the lower extremities.  However, these claims 
were previously denied in an unappealed October 1996 rating 
decision.  The Board has a legal duty to address the "new 
and material evidence" requirement of 38 C.F.R. § 3.156 
regardless of the actions of the RO.  If the Board finds that 
no new and material evidence has been submitted, it is bound 
by a statutory mandate not to consider the merits of the 
case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 
F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown,  4 
Vet. App. 239, 244 (1993).


REMAND

Effective September 26, 2003, substantive changes have been 
made to the criteria for evaluating spine disorders.  See 68 
Fed. Reg. 51454-51458 (August 27, 2003).  These revisions 
consist of a new rating formula encompassing such disabling 
symptoms as pain, ankylosis, limitation of motion, muscle 
spasm, and tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome). 

The veteran, however, has not been notified of the newly 
enacted provisions of Diagnostic Codes 5235-5243 to date.  
Moreover, his December 2000 VA examination did not 
sufficiently address the symptomatology contemplated by the 
new provisions, particularly in regard to the criteria of 
Diagnostic Code 5243.  As such, further development, in the 
form of a new VA examination, and adjudication of the claim 
for an increased evaluation for low back pain syndrome is 
warranted.

A review of the claims file also reveals procedural 
deficiencies with regard to the remaining claims on appeal.  
Subsequent to the November 2001 Statement of the Case, the RO 
received additional VA treatment records addressing the 
veteran's claimed arteriosclerotic heart disease and 
emphysema, notably a November 2001 record, but he was not 
issued a Supplemental Statement of the Case addressing this 
new evidence.  See 38 C.F.R. §§ 19.9, 19.31 (2002).  
Additionally, the RO has not, to date, notified the veteran 
of the type of evidence needed to substantiate his appeal, or 
the relative duties of the VA and the claimant, with regard 
to his claims to reopen the previously denied claims for 
service connection for arthritis of the cervical spine and 
numbness of the lower extremities.  A March 2001 letter in 
this regard addressed only the claims for service connection 
for arteriosclerotic heart disease and emphysema.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).
 
Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claims.  This letter should 
include a specific explanation of the 
relative duties of the VA and the veteran 
in obtaining such evidence.

2.  The RO should then afford the veteran 
a VA spine examination addressing the 
nature and extent of his low back 
disorder.  The examiner should be 
provided with the veteran's claims file 
and must review the entire claims file in 
conjunction with the examination.  The 
examiner should perform any radiological 
studies of the lumbosacral spine deemed 
necessary.  The examination of the 
lumbosacral spine should include range of 
motion studies, commentary as to the 
presence and extent of any painful motion 
or functional loss due to pain, specific 
information as to the frequency and 
duration of incapacitating episodes in 
the past 12 months, and a description of 
all neurologic manifestations (e.g., 
radiating pain into an extremity).  The 
examiner should also specifically state 
if ankylosis and muscle spasm are 
present.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale in a 
typewritten report.

3.  Then, after ensuring that all 
requested development has been 
accomplished, the RO should readjudicate 
the issues of entitlement to an increased 
evaluation for low back pain syndrome, 
with degenerative joint disease; 
entitlement to service connection for 
emphysema and arteriosclerotic heart 
disease; and whether new and material 
evidence has been submitted to reopen 
claims for service connection for 
arthritis of the cervical spine and 
numbness of the lower extremities.  If 
the determination of one or more of these 
claims remains less than fully favorable 
to the veteran, the RO should issue a 
Supplemental Statement of the Case, with 
inclusion of 38 C.F.R. § 3.159 (2003) and 
the newly revised criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243.  All 
evidence added to the claims file since 
the November 2001 Statement of the Case 
should be addressed in this issuance.  
The veteran should be allowed a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

By this REMAND, the Board intimates no opinion as to the 
ultimate outcome warranted in this case.  The veteran has the 
right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


